EXHIBIT 1 Form 51-102F3 MATERIAL CHANGE REPORT Section 7.1 of National Instrument 51-102 Continuous Disclosure Obligations ITEM 1:REPORTING ISSUER Barrick Gold Corporation Brookfield Place TD Canada Trust Tower Bay Street, Suite 3700 P.O. Box 212 Toronto, ONM5J 2S1 ITEM 2:DATE OF MATERIAL CHANGE October 29, 2007 ITEM 3:PRESS RELEASE A press release was issued by Barrick Gold Corporation ("Barrick") on October 29, 2007. ITEM 4:SUMMARY OF MATERIAL CHANGE Barrick has announced that it will make an offer for all the outstanding shares of Arizona Star Resource Corp. ("Arizona Star") for CDN $18.00 in cash per share.Barrick has also announced that is has entered into a support agreement with Arizona Star, pursuant to which the board of directors of Arizona Star has agreed to support Barrick's offer. ITEM 5:FULL DESCRIPTION OF MATERIAL CHANGE Please see press release attached hereto. ITEM 6:RELIANCE ON SUBSECTION 7.1(2) or (3) of NATIONAL INSTRUMENT 51-102 Not applicable. ITEM 7:OMITTED INFORMATION Not applicable. ITEM 8:SENIOR OFFICER The following senior officer of Barrick is knowledgeable about the material change and this report: Sybil E. Veenman Vice-President, Assistant General Counsel and Corporate Secretary (416) 307-7470 ITEM 9:STATEMENT OF SENIOR OFFICER The foregoing accurately discloses the material change referred to herein. DATED at Toronto, Ontario this 5th day of November, 2007. by (signed) Sybil E. Veenman Sybil E. Veenman Vice-President, Assistant General Counsel and Corporate Secretary -2-
